Exhibit 10.34

EMPLOYMENT AGREEMENT

This Employment Agreement (“this Agreement”) is made and entered into effective
as of December 6, 2005 (the “Effective Date”), by and between American Tire
Distributors, Inc., a Delaware corporation (the “Company”), and David L. Dyckman
(“Executive”).

The Company hereby agrees to employ Executive, and Executive hereby accepts such
employment, on the terms and conditions hereinafter set forth.

1. Position. During the Period of Employment (as defined below), Executive shall
serve in the capacity indicated on Exhibit A. Executive shall perform the normal
duties and responsibilities of such position and such other duties and
responsibilities as the Board of Directors of the Company (the “Board”) or the
Chief Executive Officer of the Company may assign to Executive from time to
time. During the Period of Employment, Executive will (a) during normal business
hours, devote Executive’s full time and exclusive attention to, and use
Executive’s best efforts to advance, the business and welfare of the Company,
and (b) not engage in any other employment activities for any direct or indirect
remuneration without the concurrence of the Board.

2. Period of Employment. The period of Executive’s employment by the Company
(the “Period of Employment”) shall commence on the Effective Date and shall
continue until terminated pursuant to Section 6 hereof.

3. Compensation.

3.1 Base Salary. During the Period of Employment, the Company shall pay
Executive a per annum base salary as set forth in Exhibit A (as adjusted from
time to time by the Board, the “Base Salary”) payable in accordance with the
standard policies of the Company. Executive’s Base Salary shall be subject to
annual review by the Board; provided, however, that the level of such Base
Salary shall not be subject to reduction unless consented to in writing by
Executive.

3.2 Performance Based Compensation. During the Period of Employment and assuming
Executive remains continuously employed by the Company through the end of the
relevant fiscal year, Executive shall also be entitled to participate in an
annual performance-based cash bonus program as set forth in Exhibit B.

3.3 Taxes. Federal, state, local and other applicable taxes shall be withheld on
all cash and in-kind payments made by the Company to Executive pursuant to this
Agreement in accordance with applicable tax laws and regulations.

4. Benefits. During the Period of Employment, Executive shall be entitled to
participate in benefit plans and programs maintained by the Company from time to
time and generally made available to its executive officers; provided, however,
that (a) Executive’s right to participate in such plans and programs shall not
affect the Company’s right to amend or terminate any such plan or program, and
(b) Executive acknowledges that Executive shall have no vested rights under any
such plan or program except as expressly provided under the terms thereof.



--------------------------------------------------------------------------------

5. Expenses. Upon presentation of acceptable substantiation therefor, the
Company will pay or reimburse Executive for such reasonable travel,
entertainment and other expenses as Executive may incur during the Period of
Employment in connection with the performance of his duties hereunder.

6. Termination of Employment. The parties hereto expressly agree that
Executive’s employment may be terminated by either the Company or the Executive
upon thirty (30) calendar days’ advance written notice by the terminating party
(or immediately upon written notice by the Company in the case of termination by
the Company for Cause) and that, upon any such termination, except as set forth
in Section 6.2 hereof, Executive shall not be entitled to any payment in the
nature of severance or otherwise (other than Base Salary, bonus and any other
benefits to the extent earned and accrued through the date of such termination).

6.1 Death or Disability. The employment of Executive and all rights to
compensation under this Agreement shall terminate upon the death or Disability
(as defined below) of Executive, except for such death or disability payments as
may be payable under one or more benefit plans maintained at that time by the
Company and applicable to the Executive. As used herein, “Disability” means the
Board has made a good faith determination that Executive has become physically
or mentally incapacitated or disabled such that Executive is unable to perform
for the Company substantially the same services as Executive performed prior to
incurring such incapacity or disability, and incapacity or disability exists for
ninety (90) consecutive calendar days. In connection with making such
determination, the Company, at its option and expense, shall be entitled to
select and retain a physician to confirm the existence of such incapacity or
disability, and the determination made by such physician shall be binding on the
parties for the purposes of this Agreement.

6.2 Termination with Severance Obligation. Upon termination of Executive’s
employment by the Company without Cause (as defined below) or by Executive for
Good Reason (as defined below) and for so long as Executive is in compliance
with the terms of this Agreement (including without limitation, Section 7.1),
Executive shall be entitled to receive from the Company (i) a monthly cash
severance payment in the amount equal to the sum of Executive’s monthly Base
Salary in effect on the date of termination plus $20,833.34 for a period of
twelve (12) months from the date of termination, payable in accordance with the
standard policies of the Company and (ii) continued participation at the
Company’s expense in the health benefit plan or program maintained by the
Company from time to time for a period of twelve (12) months from the date of
termination. As used herein, (a) ”Cause” means that Executive (i) has been
convicted of a felony, or has entered a plea of guilty or nolo contendere to a
felony; (ii) has knowingly committed an act involving dishonesty or bad faith,
or has engaged in willful misconduct, in each case which is demonstrably and
materially injurious to the Company or any of its subsidiaries; (iii) has
materially breached his obligations under Section 7.1 or 7.2 hereof; or (iv) has
willfully and continually refused to perform his duties with the Company or any
of its subsidiaries; and (b) ”Good Reason” means (i) failure by the Company to
pay any material amount owed to Executive under this Agreement; (ii) a
substantial diminution in the status, position and responsibilities of Executive
compared with Executive’s status, position and responsibilities with the Company
on the Effective Date; or (iii) a reduction of Executive’s Base Salary as in
effect from time to time. In the event that any change in Executive’s status,
position and responsibilities is implemented or proposed to be implemented by
the Company, then: (A)

 

2



--------------------------------------------------------------------------------

unless Executive provides written notice to the Board within thirty
(30) calendar days of being notified of such change or proposed change that
Executive asserts that such change constitutes a “substantial diminution” for
purposes of clause (ii) of the definition of Good Reason, such change shall be
deemed not to be such a “substantial diminution” and thereafter Executive’s
status, position and responsibilities shall be as so changed; and (B) in the
event that Executive provides such notice in a timely manner and, within thirty
(30) calendar days thereafter, the Company, in its sole discretion, rescinds or
alters such change, then for purposes of such clause (ii) of the definition of
Good Reason the original change shall be disregarded (except to any extent so
altered). Nothing in this Section 6.2 shall limit the Company’s right to contest
any assertion that Executive may make with respect to any such change.

6.3 Release. At the time of termination of Executive’s employment, Executive
agrees to execute a general release in a form provided by the Company whereby
Executive will release, relinquish and forever discharge the Company and each of
its parents and subsidiaries and any director, officer, employee, shareholder,
controlling person or agent of the Company and each parent and subsidiary from
any and all claims, damages, losses, costs, expenses, liabilities or
obligations, whether known or unknown (other than any rights Executive may have
under (i) any indemnification arrangement of the Company with respect to
Executive, (ii) any employee benefit plan or program covering Executive or
(iii) any stock purchase or stock option plan or agreement to which the Company
and Executive are parties), which Executive has incurred or suffered or may
incur or suffer as a result of Executive’s employment by the Company or the
termination of such employment.

6.4 No Further Payments. For the avoidance of doubt and notwithstanding any
other provision of this Agreement or any other plan, agreement or arrangement
with the Company or any of its affiliates to the contrary, to the extent any
payment or benefit (including non-cash benefits) provided under this Agreement
or any other plan, agreement or arrangement with the Company or any of its
affiliates, either alone or together with such other payments and benefits
(including non-cash benefits) which Executive receives or is entitled to receive
from the Company or any of its affiliates, would result in the Executive being
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (or any successor provision), with respect to such payment
or benefit, neither the Company nor any of its affiliates shall be obligated to
pay any amount to Executive (or to any other party on behalf of Executive) as a
result of, or in respect of, such excise tax.

7. Non-Competition; Non-Disclosure of Proprietary Information, Surrender of
Records; Inventions and Patents.

7.1 Non-Competition.

(a) Executive acknowledges that in the course of Executive’s employment with the
Company Executive will become familiar with trade secrets and other confidential
information of the Company and that Executive’s services will be of special,
unique and extraordinary value to the Company. Therefore, Executive agrees that,
during the Period of Employment and for twelve (12) months thereafter (the
“Noncompete Period”), Executive shall not directly or indirectly own, manage,
control, participate in, consult with, render services for, or in any manner
engage in any business competing with any business of the Company within

 

3



--------------------------------------------------------------------------------

North America and any other geographical area in which the Company then engages
in business or engaged in business at any time during Executive’s employment
with the Company. Nothing herein shall prohibit Executive from being a passive
owner of not more than two percent (2%) of the outstanding stock of any class of
a corporation which is publicly traded so long as Executive has no direct or
indirect active participation in the business of such corporation.

(b) During the Noncompete Period, Executive shall not directly or indirectly
(i) induce or attempt to induce any employee of the Company to terminate such
employment, or in any way interfere with the employee relationship between the
Company and any such employee, (ii) hire any person who is, or at any time
during the Period of Employment was, an employee of the Company or (iii) induce
or attempt to induce any person having a business relationship with the Company
to cease doing business with the Company or interfere materially with the
relationship between any such person and the Company.

7.2 Proprietary Information. Executive agrees that Executive shall not use for
Executive’s own purpose or for the benefit of any person or entity other than
the Company or its shareholders or affiliates, nor shall Executive otherwise
disclose to any individual or entity at any time while Executive is employed by
the Company or thereafter any proprietary information of the Company unless such
disclosure (a) has been authorized by the Board, (b) is reasonably required
within the course and scope of Executive’s employment hereunder or (c) is
required by law, a court of competent jurisdiction or a governmental or
regulatory agency. For purposes of this Agreement, “proprietary information”
shall mean: (i) the name or address of any customer, supplier or affiliate of
the Company or any information concerning the transactions or relations of any
customer, supplier or affiliate of the Company or any of its shareholders;
(ii) any information concerning any product, service, technology or procedure
offered or used by the Company, or under development by or being considered for
use by the Company; (iii) any information relating to marketing or pricing plans
or methods, capital structure, or any business or strategic plans of the
Company; (iv) any inventions, innovations, trade secrets or other items covered
by Section 7.4 below; and (v) any other information which the Board has
determined by resolution and communicated to Executive in writing to be
proprietary information for purposes hereof. However, proprietary information
shall not include any information that is or becomes generally known to the
public other than through actions of Executive in violation of Sections 7.1, 7.2
or 7.3 hereof.

7.3 Surrender of Records. Executive agrees that Executive shall not retain and
shall promptly surrender to the Company all correspondence, memoranda, files,
manuals, financial, operating or marketing records, magnetic tape, or electronic
or other media of any kind which may be in Executive’s possession or under
Executive’s control or accessible to Executive which contain any proprietary
information as defined in Section 7.2 above.

7.4 Inventions and Patents. Executive agrees that all inventions, innovations,
trade secrets, patents and processes in any way relating, directly or
indirectly, to the Company’s business developed by Executive alone or in
conjunction with others at any time during Executive’s employment by the Company
shall belong to the Company. Executive will use Executive’s best efforts to
perform all actions reasonably requested by the Board to establish and confirm
such ownership by the Company.

 

4



--------------------------------------------------------------------------------

7.5 Definition of Company. For purposes of this Section 7, the term “Company”
shall include the Company and any and all of its parents, subsidiaries, joint
ventures and affiliated entities as the same may exist from time to time;
provided that, upon the assignment by the Company of its rights under this
Agreement pursuant to Section 8.7, the term “Company” shall thereafter include
only the Company and its subsidiaries and joint ventures.

7.6 Enforcement. The parties hereto agree that the duration and area for which
the covenants set forth in Section 7 are to be effective are reasonable. In the
event that any court or arbitrator determines that the time period or the area,
or both of them, are unreasonable and that any of the covenants are to that
extent unenforceable, the parties hereto agree that such covenants will remain
in full force and effect, first, for the greatest time period, and second, in
the greatest geographical area that would not render them unenforceable. The
parties intend that this Agreement will be deemed to be a series of separate
covenants, one for each and every county of each and every state of the United
States of America. Executive agrees that damages are an inadequate remedy for
any breach of the covenants in this Section 7 and that the Company will, whether
or not it is pursuing any potential remedies at law, be entitled to equitable
relief in the form of preliminary and permanent injunctions without bond or
other security upon any actual or threatened breach of this Agreement.

8. Miscellaneous.

8.1 Notice. Any notice required or permitted to be given hereunder shall be
deemed sufficiently given if sent by registered or certified mail, postage
prepaid, addressed to the addressee at the address last provided to the sender
in writing by the addressee for purposes of receiving notices hereunder or,
unless or until such address shall be so furnished, to the address indicated
opposite addressee’s signature to this Agreement. Each party may also provide
notice by sending the other party a facsimile at a number provided by such other
party.

8.2 Modification and No Waiver of Breach. No waiver or modification of this
Agreement shall be binding unless it is in writing, approved by the Board and
signed by the parties hereto. No waiver by a party of a breach hereof by the
other party shall be deemed to constitute a waiver of a future breach, whether
of a similar or dissimilar nature, except to the extent specifically provided in
any written waiver under this Section 8.2.

8.3 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of North Carolina (without
regard to principles of conflicts of laws), and all questions relating to the
validity and performance hereof and remedies hereunder shall be determined in
accordance with such law.

8.4 Counterparts. This Agreement may be executed by facsimile in two
counterparts, each of which shall be deemed an original, but both of which taken
together shall constitute one and the same Agreement.

8.5 Captions. The captions used herein are for ease of reference only and shall
not define or limit the provisions hereof.

 

5



--------------------------------------------------------------------------------

8.6 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto relating to the matters encompassed hereby and supersedes any
prior oral or written agreements relating to such matters.

8.7 Assignment. The rights of the Company under this Agreement may, without the
consent of Executive, be assigned by the Company, in its sole and unfettered
discretion, to any person, firm, corporation or other business entity which at
any time, whether by purchase, merger or otherwise, directly or indirectly,
acquires 80% or more of the stock, assets or business of the Company.

8.8 Non-Transferability of Interest. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement shall be assignable
or transferable except through a testamentary disposition or by the laws of
descent and distribution upon the death of Executive. Any other attempted
assignment, transfer, conveyance or other disposition of any interest in the
rights of Executive to receive any form of compensation to be made by the
Company pursuant to this Agreement shall be void.

8.9 Arbitration. Any dispute, claim or controversy arising out of or relating to
this Agreement, including without limitation any dispute, claim or controversy
concerning validity, enforceability, breach or termination hereof, shall be
finally settled by arbitration in accordance with the then-prevailing Commercial
Arbitration Rules of the American Arbitration Association, as modified herein
(“Rules”). There shall be one arbitrator who shall be jointly selected by the
parties. If the parties have not jointly agreed upon an arbitrator within twenty
(20) calendar days of respondent’s receipt of claimant’s notice of intention to
arbitrate, either party may request the American Arbitration Association to
furnish the parties with a list of names from which the parties shall jointly
select an arbitrator. If the parties have not agreed upon an arbitrator within
ten (10) calendar days of the transmittal date of the list, then each party
shall have an additional five (5) calendar days in which to strike any names
objected to, number the remaining names in order of preference, and return the
list to the American Arbitration Association, which shall then select an
arbitrator in accordance with Rule 13 of the Rules. The place of arbitration
shall be New York, New York. By agreeing to arbitration, the parties hereto do
not intend to deprive any court of its jurisdiction to issue a pre-arbitral
injunction, pre-arbitral attachment or other order in aid of arbitration. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16.
Judgment upon the award of the arbitrator may be entered in any court of
competent jurisdiction. Each party shall bear its or his own costs and expenses
in any such arbitration and one-half of the arbitrator’s fees and expenses.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.

 

EXECUTIVE    AMERICAN TIRE DISTRIBUTORS, INC., a Delaware corporation

/S/    DAVID L. DYCKMAN

   By:  

/S/    RICHARD P. JOHNSON

Name:   David L. Dyckman    Name:   Richard P. Johnson      Title:   Chairman &
CEO

Address for Notices:

   Address for Notices:

12200 Herbert Wayne Ct., Suite 150

   American Tire Distributors, Inc.

P.O. Box 3145

   12200 Herbert Wayne Court, Suite 150

Huntersville, NC 28078

   P.O. Box 3145

 

   Huntersville, NC 28078 Fax: (704) 947-1919    Attention: J. Michael Gaither  
   Fax: (704) 947-1919      With a copy to:      Investcorp International Inc.  
   280 Park Avenue, 36th Floor      New York, New York 10017      Attention:
Donald Hardie      Fax: (212) 329-6729      and      Gibson, Dunn & Crutcher LLP
     200 Park Avenue      New York, New York 10166      Attention: E. Michael
Greaney      Fax: (212) 351-4035



--------------------------------------------------------------------------------

EXHIBIT A

to

Employment Agreement

 

Name of Executive:      David L. Dyckman Title(s):      Senior Vice President
and Chief Financial Officer Base Salary:      $250,000 per annum



--------------------------------------------------------------------------------

EXHIBIT B

to

Employment Agreement

ANNUAL PERFORMANCE-BASED CASH BONUS

Name of Executive: David L. Dyckman

For each fiscal year subsequent to 2005, during the Period of Employment,
Executive will be entitled to an annual performance-based cash bonus (the
“Executive Bonus Plan”) as a Level I-A participant on such terms as shall be
determined by the Board.